Case 20-40042-JMM         Doc 58    Filed 04/13/20 Entered 04/13/20 15:01:10           Desc Main
                                   Document      Page 1 of 3



Matthew T. Christensen, ISB: 7213
ANGSTMAN JOHNSON
199 N. Capitol Blvd., Ste 200
Boise, ID 83702
Phone: (208) 384-8588
Fax: (208) 629-2157
Email: mtc@angstman.com

Attorney for Debtor

                           UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

In re:                                             Case No. 20-40042-JMM

PAULA LYNNE ZIEGLER,                               Chapter 7

                Debtor.



                                    NOTICE OF HEARING



         PLEASE TAKE NOTICE that ANGSTMAN JOHNSON, counsel of record for Debtor

Paula L. Ziegler, (“Debtor”) has filed a Motion to Convert Case to Chapter 11 (Doc. No. 56 - the

“Motion”) seeking to convert the above captioned chapter 7 case to a one under chapter

11. Additionally, the Debtor has filed an Application to Employ (Doc. No. 57 - the “Application”),

seeking to employ counsel for the Chapter 11 case.

         The Motion and Application are scheduled to come before the Court for hearing on the 27th

day of April, 2020 at 1:30 p.m. (Mountain Time), or as soon thereafter as the matter can be heard.

This hearing will be a telephonic hearing. Parties shall call into the number below at least ten

(10) minutes prior to the start of the hearing. The courtroom deputy will take roll, after

which your phone should be placed on mute until your case is called. Once you are finished

with your case(s), you may hang up.


NOTICE OF HEARING – Page 1
Case 20-40042-JMM        Doc 58     Filed 04/13/20 Entered 04/13/20 15:01:10            Desc Main
                                   Document      Page 2 of 3



                Judge Meier’s Conference Number: 1-877-336-1829
                Access Code: 5781287#
                Security Code: 1234#

       Your right may be affected. You should read the Motion and Application carefully and

discuss it with your attorney, if you have one. (If you do not have an attorney, you may wish to

consult one).

       Any party desiring information as to the details of the Motion or Application may request

the same from the Clerk of the Court, from the court’s online PACER information system at

www.pacer.gov, or from the undersigned counsel.

       If you do not want the court to grant the relief sought in the Motion or Application or if

you want the court to consider your views, then you or your attorney may: File a response with

the bankruptcy court, and at the same time, serve a copy of that response on the United States

Trustee, 720 Park Blvd, Ste. 220, Boise, Idaho 83712. You can attend the scheduled hearing and

present your views or support your filed response at that time. If you or your attorney do not take

these steps, the court may decide that you do not oppose the relief sought in the Motion or

Application and may enter an order granting that relief.



       DATED this 13th day of April, 2020.

                                                    /s/ Matt Christensen
                                             Matthew T. Christensen
                                             Attorney for Debtor




NOTICE OF HEARING – Page 2
Case 20-40042-JMM      Doc 58    Filed 04/13/20 Entered 04/13/20 15:01:10          Desc Main
                                Document      Page 3 of 3



                                   CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 13th day of April, 2020, I filed the foregoing NOTICE
OF HEARING electronically through the CM/ECF system, which caused the following parties to
be served by electronic means, as more fully reflected on the Notice of Electronic Filing:

      Ryan E. Farnsworth                          ryan@averylaw.net
      R. Sam Hopkins                              AWilliams32@cableone.net
      Allen H. Ickowitz                           aickowitz@nossaman.com
      R. Ron Kerl                                 Ron@cooper-larsen.com
      Thomas Daniel Smith                         tsmith8206@cableone.net
      U.S. Trustee                                ustp.region18.bs.ecf@usdoj.gov


      Any others as listed on the Court’s ECF Notice.




                                                   /s/ Matt Christensen
                                             Matthew T. Christensen




NOTICE OF HEARING – Page 3
